DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s), as the features are missing from the drawings, not labeled in the drawings and/or specification or both.  No new matter should be entered.
“slot” in claims 1, 2 and 10 (no reference # in specification or drawings).
“oblong hole” in claims 1, 3 and 10 (no reference # in specification or drawings).
“elastic element” in claims 1, 4 and 10 (no reference # in specification or drawings).
“two sides” and “two ends” in claim 2 (no reference # in specification or drawings).
“elastic rubber ring” in claims 4-7 (no reference # in specification or drawings).
“groove” in claims 5-7 (no reference # in specification or drawings).
“protrusion” in claim 6 (no reference # in specification or drawings).
“step” in claims 6 and 9 (no reference # in specification or drawings).
“central hole” in claim 8 (no reference # in specification or drawings).
“connector” in claim 8 (no reference # in specification or drawings).
“top portion” in claim 8 (no reference # in specification or drawings).
“neck portion” in claim 8 (no reference # in specification or drawings).
“round hole” in claim 8 (no reference # in specification or drawings).
“one end of the probe tube”, “other end of the probe tube”, “connecting end of the four-way connector” and “another connecting end of the four-way connector” in claim 10 (no reference # in specification or drawings).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10 state “automatic endoscope locking device”. The specification merely includes structural perspectives of the endoscope locking device rather than explaining how/what the “automatic” feature is performed. The disclosed structure of the locking mechanism does not appear to perform an automatic function because the user needs to engage the lock manually with the endoscope. Without some explanation as to how the structure of the locking feature operates automatically, a person having ordinary skill in the art would not consider Applicant to be in possession of this feature at the time of filing.
Claim 6 states “a cuboidal sheet structure”. The specification merely disclose “the lock buckle is of a cuboidal sheet structure” and does not disclose any explanation/description of what a cuboidal sheet structure is. Similarly stated reason as 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, in respect to Claims 1 and 10, term “tail bed” in claim 1 is not a term of art nor is a known term. Additionally “reciprocatedly” in claims 1 and 10 are not a word that can be found in the dictionary.
Claims 1-10 states “automatic endoscope locking device”, where it is unclear what is being automatic here. What is the difference between an automatic endoscope locking device and an endoscope locking device? Clarification/correction is required.
	Claim 6, states “a cuboidal sheet structure”. The examiner is unsure what “cuboidal sheet structure” is/represents. Clarification/correction is required.
in claim 10 are a relative term which renders the claim indefinite.  The term "thick" and “thin” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. (US 5456673).
Regarding Claim 1, Ziegler et al. disclose an automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90), comprising: a tail bed (see Figs.9-10, an upper portion/proximal portion 80), a lock buckle (see Figs.11-12, slider 110) and an elastic element (see Figs.6-8, an O-ring, 82); 
(see Figs.9-10, an upper portion/proximal portion 80) is provided with a slot (recesses 96) for mounting the lock buckle (see Figs.9-10, col.6, lns.20-34 and claim 3, a rigid slider plate 110 slidable in the diametral slot),
the lock buckle (see Figs.11-12, slider 110) is provided with an oblong hole in a center (see Figs.11-12, col.5, lns.65-col.7, lns.13, the hole 120 is oblong),  
and the lock buckle (see Figs.11-12, slider 110) is mounted within the slot of the tail bed via the oblong hole of the center (see Figs.11-12, the hole 120 is oblong), 
and the lock buckle (see Figs.11-12, slider 110) is movable reciprocatedly within the slot along the oblong hole (see Figs.9-10, 14 and 16 ); 
and the lock buckle (see Figs.11-12, slider 110) and the tail bed (see Figs.9-10, an upper portion/proximal portion 80) are elastically connected by the elastic element (see Fig.6-8, col.1, lns.64-col.2, lns.11, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position).
Regarding Claim 2, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 1, wherein the slot (recesses 96) of the tail bed (see Figs.9-10, an upper portion/proximal portion 80) is closed at two sides and is open at two ends (see Figure 9, 93 and 96).
Regarding Claim 3, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 2, wherein a radius of one end of the oblong hole (the hole 120 is oblong) of the center of the lock buckle (see Figs.11-12, slider 110) is equal to a radius of an endoscope, and a radius of the other end is greater than the radius of the endoscope (See Figs.11-12, 14 and 6).
Regarding Claim 4, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 3, wherein the elastic element is an elastic rubber ring (col.3, lns.1-3, elastomeric seal, here an O-ring, 82).	 
Regarding Claim 5, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 4, wherein the tail bed (see Figs.9-10, an upper portion/proximal portion 80) is provided with a groove for mounting the elastic rubber ring (Figs.6-7, elastomeric seal, here an O-ring, 82 is housed in, and projects somewhat radially inward from the annular groove 81).
Regarding Claim 6, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 5, wherein the lock buckle (slider 110) is of a cuboidal sheet structure (see Figs.11-12, slider 110), 
wherein one end (116) of the lock buckle (slider 110) is a step having a circular arc transition (Fig.11-12, show circular arc in section 116), the other end (114) is a circular arc (Figs.11-12, col.5, lns.65-col.7, lns.13, rounded ends 122 and 123 of the hole 120), the circular arc end (Fig.11-12, show circular arc in section 114 and 113) is provided with a protrusion (a raised shoulder 113), 
and the protrusion (a raised shoulder 113) is provided with a groove for mounting the elastic rubber ring (Fig.6, col.6, lns.44-col.7, lns.2, elastic O-ring 130 firmly resiliently holds the slider 110 in its leftwardmost rest position with the upstanding post 115 of the slider pressed into the notch 125 and the raised shoulder 113).
Regarding Claim 7, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 6, wherein the elastic (O-ring 130) is mounted in the groove of the lock buckle and the groove of the tail bed (Figs.6-7, elastomeric seal, here an O-ring, 82 is housed in, and projects somewhat radially inward from the annular groove 81), 
and the lock buckle and the tail bed are elastically connected (col.6, lns.44-col.7, lns.2, O-ring 130 thus firmly resiliently holds the slider 110).
Regarding Claim 8, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 7, wherein the tail bed (see Figs.9-10, an upper portion/proximal portion 80) is of a funnel shape (Figs.6 and 9) having a central hole (the central passage 12), 
the tail bed (see Figs.9-10, an upper portion/proximal portion 80) comprises a top portion (Fig.6, top of the annular pedestal cap 91B) and a neck portion (an exterior taper 92), the top portion (Fig.6, top of the annular pedestal cap 91B) of the central hole (the central passage 12) of the tail bed (see Figs.9-10, an upper portion/proximal portion 80) is a connector for mounting the endoscope (Fig.5, col.1, lns.64-col.2, lns.11, a proximal portion accessible to surgical personnel for receiving an endoscopic surgical tool), 
the connector is provided with a round hole therewithin (the central passage 12), and a diameter of the round hole is greater than a diameter of the endoscope (See Figs. 9-10).
Regarding Claim 9, Ziegler et al. disclose the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) according to claim 8, wherein a lock buckle cap (annular cap 91B) is mounted on the step of the lock buckle (Figs.9-10, slider 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 5456673) in view of Yanqun et al. (CN 100569175) and in further view of Mack (US 6086530).
Regarding Claim 10, Ziegler et al. disclose an endoscope sheath (cannula 10), comprising an automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90), and a lock buckle cap (annular cap 91B); wherein the automatic endoscope locking device (Figs.6, 9 and 10, locking unit 90) comprises:
a tail bed (see Figs.9-10, an upper portion/proximal portion 80), a lock buckle (see Figs.11-12, slider 110) and an elastic element (see Figs.6-8, an O-ring, 82) the tail bed (see Figs.9-10, an upper portion/proximal portion 80) is provided with a slot (recesses 96) for mounting the lock buckle (see Figs.11-12, slider 110),
the lock buckle (see Figs.11-12, slider 110) is provided with an oblong hole in a center (see Figs.11-12, the hole 120 is oblong), 
and the lock buckle (see Figs.11-12, slider 110) is mounted within the slot of the tail bed via the oblong hole of the center (see Fig.9-10, the hole 120 is oblong), 
(see Figs.11-12, slider 110) is movable reciprocatedly within the slot along the oblong hole (see Figs.9-10, col.6, lns.20-34 and claim 3, a rigid slider plate 110 slidable in the diametral slot); 
and the lock buckle (see Figs.11-12, slider 110) and the tail bed (see Figs.9-10, an upper portion/proximal portion 80) are elastically connected by the elastic element (see Fig.6-8, col.1, lns.64-col.2, lns.11, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position).
However, Ziegler et al. does not disclose an endoscope sheath comprising a three-way connector, a four-way connector, a valve, a probe tube, a probe head, a thick pipe, and a thin pipe, wherein the automatic endoscope locking device is connected to a first connecting end of the three-way connector a second connecting end of the three-way connector is an instrument entrance, a third connecting end of the three-way connector is connected to a connecting end of the four-way connector, one end of the probe tube is connected to another connecting end of the four-way connector, and the probe head is connected to the other end of the probe tube.
Yanqun et al. teach endoscope sheath comprising a three-way connector (see Fig.1 also shown below, short bridge 4 part as shown in below Figure), a four-way connector (see Fig.1 also shown below, sheath body 2 part as shown in below Figure with outlet valve 6 and inlet valve 11), a valve (6 and 11), a probe tube (a sheath tube 1), a probe head (Figs.2 and 4, part I), a thick pipe (see Figs.2 and 4, an independent speculum cavity 7), and a thin pipe (see Figs.2 and 4, an instrument channel 8),
(locking mechanism 5) is connected to a first connecting end of the three-way connector (see Fig.1 also shown below) 
a second connecting end of the three-way connector is an instrument entrance (see Fig.1 also shown below), 
a third connecting end (see Fig.1 also shown below) of the three-way connector is connected to a connecting end of the four-way connector (see Fig.1 also shown below), 
one end of the probe tube is connected to another connecting end of the four-way connector (see Figs.1 and 2), 
and the probe head (see Figs.2 and 4, part I) is connected to the other end of the probe tube (see Figs.2 and 4, a sheath tube 1).
[AltContent: textbox (Second connecting end)][AltContent: textbox (First connecting end)][AltContent: textbox (four-way connector)][AltContent: textbox (three-way connector)]
    PNG
    media_image1.png
    757
    351
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    863
    506
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziegler et al. to have 
	The modified device of Ziegler et al. and Yanqun et al. teach the device as discussed above, but does not teach an endoscope sheath comprising a locking screw. 
	Mack (US 6086530) teaches an endoscope sheath comprising a locking screw (a locking screw 12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ziegler et al. and Yanqun et al. to have a locking screw as taught by Mack in order to provide a clamp-like locking means at the proximal end of the sleeve engaging the outer surface of the endoscope and holds the two parts together (col.2, lns.37-51 of Mack).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160120395		Qi; Lin
US 20070077827 		Bonde; Eric H. et al.
Qi (US 20160120395) discloses a disposable endoscope sheath a sheath head 1 and a sheath tube 2; the control portion comprises a main body 5, a water inlet and outlet valve 3 and an instrument adjusting knob 4; and the endoscope locking portion comprises an extension endoscope bridge 6 and a locking sleeve 7. The locking sleeve comprises an endoscope bridge interface, an endoscope locking sleeve, a locking lifting lever, a locking compression ring and a disposal connecting ring connected to the tail end of the endoscope bridge  (See figures and [0011], [0036]).
Bonde et al. (US 20070077827) disclose a system that is used to lock a cystoscope within a housing including a sliding lock device (SLD) which receives and surrounds at least a portion of the cystoscope in an opening.  (See figures 3A and 3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795